                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                         8:19CR77

       vs.
                                                                           ORDER
TIMOTHY J. MCQUEEN,

                       Defendant.


        This matter is before the Court on Defendant's MOTION TO FILE PRETRIAL MOTIONS
OUT OF TIME [23]. The Court notes that a jury trial as to this defendant is set for April 30, 2019,
before Senior Judge Smith Camp. For good cause shown, I find that the motion should be granted.
Defendant will be given an approximate fourteen (14) day extension. Leave is given to file pretrial
motions on or before April 12, 2019. Accordingly,
        IT IS ORDERED:
        1.      Defendant's MOTION TO FILE PRETRIAL MOTIONS OUT OF TIME [23] is
granted. Pretrial motions shall be filed on or before April 12, 2019.
        2.      Defendant’s jury trial scheduled for April 30, 2019, is cancelled, and shall be
rescheduled upon the expiration of the April 12, 2019, pretrial motion filing deadline.
        3.      The ends of justice have been served by granting such motion and outweigh the
interests of the public and the defendant in a speedy trial. The additional time arising as a result of
the granting of the motion, i.e., the time between March 29, 2019, and April 12, 2019, shall be
deemed excludable time in any computation of time under the requirement of the Speedy Trial Act
for the reason defendant's counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The failure to
grant additional time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A) & (B).


        Dated this 3rd day of April, 2019.

                                                        BY THE COURT:

                                                        s/ Michael D. Nelson
                                                        United States Magistrate Judge
